           Case MDL No. 2997 Document 85-2 Filed 04/07/21 Page 1 of 2




                                    BEFORE THE
                          UNITED STATES JUDICIAL PANEL ON
                             MULTIDISTRICT LITIGATION



 IN RE BABY FOOD MARKETING, SALES
 PRACTICES AND PRODUCTS                                  MDL DOCKET NO. 2997
 LIABILITY
 LITIGATION



                                 CERTIFICATE OF SERVICE

       I, Mark R. Rosen, hereby certify that I caused a copy of the foregoing Notice of

Appearance, Additional Parties Represented Notice and this Certificate of Service by ECF or

First Class U.S. Mail on all persons on the attached lists.



Dated: April 7, 2021
                                                          /s/ Mark R. Rosen
                                                           Mark R. Rosen
                                                           Barrack, Rodos & Bacine
                                                           3300 Two Commerce Square
                                                           2001 Market Street
                                                           Philadelphia, PA 19103
                                                           T: (215) 963-0600
                                                           F: (215) 963-0838
                                                           mrosen@barrack.com




                                                  2
          Case MDL No. 2997 Document 85-2 Filed 04/07/21 Page 2 of 2




Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209

Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010

The Hain Celestial Group 1
11 Marcus Avenue
Lake Success, NY 11042

Plum Public Benefit Corp.
1485 Park Avenue, Suite 200
Emeryville, California 94608




                                      3
